DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (3791653).

	Regarding claim 10, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; an outer perimeter; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern, wherein the first plurality of through openings are formed through a portion of the first surface and through a portion of the rear surface, wherein the first plurality of through openings are configured to prevent a bullet from passing through the target system (See annotated figure 1 of this document).  
	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada.






[AltContent: textbox (Figure 1: Yamada Reference)]
    PNG
    media_image1.png
    1497
    941
    media_image1.png
    Greyscale




	Regarding claim 12, Yamada (Figures 1-5) teaches the outer perimeter is human shape. (See figures 1-2 and 4-5)
 	It is noted that the claim recitation of “the outer perimeter is human shape” is being interpreted under broadest reasonable interpretation (BRI). The recited limitation is broad as human shapes are different and human shapes are dependent on several factors (shapes, sizes, view angle and/or distance of view, orientation of body parts, etc.). The prior art discloses several shapes of targets (See figures 1-2 and 4-5) which under BRI satisfies the claim recitation of “the outer perimeter is human shape.”

  
	Regarding claim 13, Yamada (Figures 1-5) teaches the first pattern is geometric.  


	Regarding claim 14, Yamada (Figures 1-5) teaches a second plurality of through openings forming a second pattern (See annotated figure 1 of this document), wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system.  


	Regarding claim 15, Yamada (Figures 1-5) teaches the second pattern is formed within the first pattern (See annotated figure 2 of this document).  























[AltContent: textbox (Figure 2: Yamada Reference)]
    PNG
    media_image2.png
    1535
    929
    media_image2.png
    Greyscale





















	Regarding claim 16, Yamada (Figures 1-5) teaches the second pattern is formed adjacent to the first pattern (See annotated figure 1-2 of this document).  

 
	Regarding claim 21, Yamada (Figures 1-5) teaches the first plurality of through openings are small enough to prevent a bullet from passing through the target system  (Col. 2, Lines 36-46) (See annotated figure 1 of this document).  


	Regarding claim 24, Yamada (Figures 1-5) teaches the first pattern is a first circle and the second pattern is a second circle; wherein the second circle is formed above the firstApplication No: 15/595,204Page 5 circle, wherein the first circle has a diameter that is larger than a diameter of the second circle (See Annotated Figure 1 of this document).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7, 9, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (3791653) in view of Cho (20020195777) and Eggiman (20130328268).

 	Regarding claim 1, Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; and a first plurality of through openings (8) (Col. 2, Lines 36-46) in the plate (6); wherein the first plurality of through openings form a first circle (See figure 1 of this document where the circle is annotated formed by the “through openings”), wherein the first plurality of through openings are configured to prevent a bullet from passing through the plate; wherein an outer perimeter of the plate is shaped as human body.  
 	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the plate,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	Yamada does not teach elongated openings, an outer perimeter of the plate is shaped as a head.
	Cho (Figures 1-15) teaches elongated openings (Fig. 1, Part No. 31) (Para. 0024). 
 	Eggiman (Figures 1-20) teaches an outer perimeter of the plate is shaped as a head (See figures 1-2) (Para. 0032, 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide Yamada with an outer perimeter of the plate is shaped as a head as taught by Eggiman as a means of changing the shape/configuration of a target to resemble a human form (Eggiman: Para. 0034) as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (an outer perimeter of the plate is shaped as a head) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 5, the modified Yamada (Figures 1-5) teaches a second plurality of through openings (8) (Col. 2, Lines 36-46); wherein the second plurality of through openings form a second circle, wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system (See annotated figure 1 of this document). 

 
	Regarding claim 6, the modified Yamada (Figures 1-5) teaches the second circle is formed within the first circle (Col. 2, Lines 36-46) (See annotated figure 2 of this document). 

 
	Regarding claim 7, the modified Yamada (Figures 1-5) teaches the second circle is formed adjacent to the first circle (Col. 2, Lines 36-46) (See annotated figure 1-2 of this document).  



 	The modified Yamada does not teach the openings in the first plurality of openings are semicircular.  
 	Cho (Figures 1-15) teaches the openings (Fig. 1, Part No. 31) in the first plurality of openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the through openings in the first plurality of through openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the through openings in the first plurality of through openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 20, the modified Yamada (Figures 1-5) teaches the first plurality of through openings are small enough to prevent a bullet from passing through the plate (Col. 2, Lines 36-46) (See annotated figure 1 of this document).


	Regarding claim 23, the modified Yamada (Figures 1-5) teaches the second circle is formed above the first circle, wherein the first circle has a diameter that is larger than a diameter of the second circle (See Annotated Figure 1 of this document).

Claims 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of in view of Cho (20020195777).

	Regarding claim 17, Yamada (Figures 1-5) teaches through openings (8).
 	Yamada does not teach the openings are elongated. 
	Cho (Figures 1-15) teaches the openings (Fig. 1, Part No. 31) (Para. 0024) are elongated. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with the openings are elongated as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 18, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; an outer perimeter; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern
 	Yamada does not teach the openings in the first plurality of openings are semicircular.  
	Cho (Figures 1-15) teaches the openings (Fig. 1, Part No. 31) in the first plurality of openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the openings in the first plurality of openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the openings in the first plurality of openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 25, Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; a first plurality of through openings (8) (Col. 2, Lines 36-46) in the plate; 
  	Yamada does not teach elongated openings.
	Cho (Figures 1-15) teaches elongated openings (Fig. 1, Part No. 31) (Para. 0024). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Eggiman (20130328268).

	Regarding claim 19, Yamada (Figures 1-5) teaches the outer perimeter is shaped as human body (See figures 1-2). 
 	Yamada does not teach the outer perimeter is shaped as a human head.
	Eggiman (Figures 1-20) teaches the outer perimeter is shaped as a human body and head (See figures 1-2) (Para. 0032, 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with an outer perimeter of the plate is shaped as a head as taught by Eggiman as a means of changing the shape/configuration of a target to resemble a human form (Eggiman: Para. 0034) as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the outer perimeter of the plate is shaped as a head) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 

the first plurality of through openings are configured to prevent a bullet from passing through the target system,” it is noted that Yamada (Col. 2, Lines 36-46) discloses: “the second side target 6 is also made of a metal such as light alloy which will make a sound different from that of the central target 4 and preferably different from that of the first side target 5. For this purpose, the target 6 may be formed with a number of perforations 8.” It is noted that the prior art of Yamada discloses metal which is fully capable of stopping a bullet. It is noted that the claim does not specify how the through openings “prevent a bullet from passing through the target system” and the through openings of the prior art of Yamada are fully capable of preventing a bullet from passing through the target (depending on the angle/direction the bullet strikes the target, the distance between the target and where the bullet is fired from, depending on the size of the bullet, whether is bullet is fired or merely pressed against the target by hand or thrown at the target, the velocity of the bullet, etc.). It is noted that the claim does not specify how the bullet reaches the target. It is also noted that the metal target of the prior art of Yamada does is fully capable of being used as a firearm target as Yamada discloses a metal target formed of a light alloy (Yamada: Col. 2, Lines 36-46). It is noted that the claim does not provide sufficient structure so that the prior art merely needs to be capable of meeting the functional limitation (i.e. the recitation of “configured to prevent a bullet from passing through the target system”). The fact that the prior art is made from metal reads on the “configured to” limitation as metal is capable of is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) (See:  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)). It is also noted that applicant’s claimed invention cannot stop every bullet as there are many variables associated with a bullet (size of the bullet, impact angle of the bullet, velocity of the bullet, etc.).

	Regarding applicant’s argument that the prior art of record does not teach the recitation in claims 1, 17, and 14 “elongated openings,” it is noted that the prior art of Cho is used to teach the recited limitation. Cho (Figures 1-15) teaches elongated openings (Fig. 1, Part No. 31) (Para. 0024). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
 	
 	Regarding applicant’s argument that the prior art of Yamada is in a different field and is non-analogous art, it is noted that Yamada is directed to a “target system” as claimed. Further, it is noted that the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is noted that the prior art of Yamada, Eggiman, and Cho are all directed to targets and suggest to one of ordinary skill in the art various designs and configurations for targets.

 	Regarding applicant’s argument that the prior art of Cho does not teach “through openings,” it is noted that the prior art of Yamada teaches “through openings” and the prior art of Cho is used to teach the design/configuration of “elongated openings.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711